Citation Nr: 1647581	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2015, the Board remanded the claim for additional development.  Unfortunately, another remand is needed.

The issue of entitlement to service connection for diabetes mellitus, secondary to herbicide exposure, has been raised by the record in an April 2014 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2015 remand, the Board directed the AOJ to obtain an addendum to the April 2012 VA examination report.  The Board asked for an opinion on whether it is at least as likely as not that any current left shoulder disability, to include degenerative joint disease, had its onset during service, was manifest to a compensable degree within one year after discharge from service, or is in any way related to the Veteran's active service.  The Board specifically stated that the examiner should consider the Veteran's November 2009 lay statements relating to driving a military truck over a large hole and injuring his left shoulder, as well as his statements of continuity of symptomatology since service.  In February 2016, a VA examiner opined that the Veteran's left shoulder disability is less likely than not incurred in or caused by service.  He gave a detailed history of the Veteran's left shoulder injuries and symptoms, but did not address the November 2009 lay statement or statements of continuity of symptomology since service, as directed by the Board.  Therefore, the Board finds that a remand is necessary to obtain an adequate VA examination that complies with the Board's December 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all outstanding VA and private treatment records related to the Veteran's left shoulder disability and associate them with the record.

2. Return the case to the VA examiner who provided the February 2016 VA examination (or suitable substitute) for an addendum medical opinion.  The claims folder, including a copy of this Remand, must be made available to the examiner in conjunction with the examination.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

For each left shoulder disability diagnosed, the examiner must, based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, offer the following opinion:

Is it as least as likely as not (50 percent probability or greater) that any current left shoulder disability is related to or caused by service?

The VA examiner shall consider the lay statements provided by the Veteran in November 2009 relating to driving a military truck over a large hole and injuring his left shoulder, as well as his statements of continuity of symptomatology since service.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient. Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete. If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

